Citation Nr: 0606727	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  00-06 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. In June 2001, the Board reopened the 
veteran's previously denied claim and remanded the de novo 
claim back to the RO for further action.  The Board again 
remanded this case to the RO for further development in July 
2004.  It is now before the Board for further appellate 
consideration.   

It is also noted that the veteran was issued a Statement of 
the Case as to a claim for entitlement to service connection 
for multiple swollen and painful joints in May 2004. However, 
the veteran never submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals) or a similar correspondence that might be 
construed as a Substantive Appeal as to this issue. 
Accordingly, this matter is not before the Board on appeal at 
the present time.  


FINDING OF FACT

The veteran's current right knee disability, variously 
diagnosed as chondromalacia patella and internal derangement, 
is due to an inservice right knee injury.  


CONCLUSION OF LAW

A right knee disability was incurred during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law. This provision was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004). 
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1131 (West 2002). Service connection 
may be granted for disease diagnosed after service providing 
the evidence establishes that it was incurred during service. 
38 C.F.R. § 3.303(d) (2005). A grant of service connection 
requires medical evidence of a current disability, medical, 
or in some cases lay, evidence of in-service incurrence of a 
disease or injury, and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disease or injury. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

While the veteran's service medical records contain no 
reference to any right knee injury, the file does contain a 
statement from a service associate testifying to an inservice 
knee injury.  Moreover, the Board believes it significant 
that the veteran claimed service connection for a knee 
disability in 1972, shortly after service discharge.  Thus, 
the Board considers that the first requirement for service 
connection under Hickson v. Wes, supra, that of an inservice 
disability, has been met. Moreover, the evidence indicates 
that the veteran does have organic pathology affecting the 
right knee at present, which has been variously assessed as 
internal derangement of the right knee and chondromalacia 
patellae.  Thus, the second requirement for service 
connection under Hickson, that of a current disability, has 
also been met.  There is disagreement, however, as to whether 
there is a nexus between the veteran's current right knee 
disability and service.  A private physician has opined that 
there is such a connection, but a VA examiner has essentially 
concluded that the veteran's current right knee disability is 
a result of the aging process and unrelated to service.  In 
the face of such a conflict of opinion the Board considers 
the evidence on this point to be in equipoise.  With 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the veteran's current right knee 
disability, variously diagnosed, was incurred during service 
and therefore warrants service connection.  


ORDER

Service connection for a right knee disorder is granted.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


